PER CURIAM.
The defendant Tom P. Linquist appeals a partial summary judgment on liability entered below in favor of the plaintiffs Mark and Sharon Boyd in a negligence action arising out of an automobile/motorcycle accident. We reverse and remand for further proceedings.
The evidence is undisputed that the defendant Linquist was negligent in driving his automobile into a street intersection, in an effort to make a right-hand turn, because he failed to yield the right-of-way to the plaintiff Mark Boyd who was operating a motorcycle on a through street. The accident occurred in the intersection when the plaintiff Boyd drove, without braking, directly into the driver’s side of the defendant’s automobile. By his own estimate, the plaintiff Boyd was travelling a little over 30 mph in a 40 mph zone during a driving rainstorm which he described as a “wall” of water. His actual speed may have been even faster in view of the fact that the defendant Linquist’s automobile was “to-talled” as a result of the accident. Under these circumstances, we think that a genuine issue of material fact arose as to whether the plaintiff Boyd was comparatively negligent in this accident by travelling at an excessive rate of speed for existing weather conditions and in failing to keep a proper lookout. A partial summary judgment for the plaintiffs on the issue of liability was therefore inappropriate. See Wills v. Sears, Roebuck & Co., 351 So.2d 29, 30-31 (Fla.1977); U.S. Fire Insurance Co. v. Progressive Casualty Insurance Co., 362 So.2d 414, 416-17 (Fla. 2d DCA 1978).
The partial summary judgment appealed from is reversed and the cause is remanded for further proceedings.